


Exhibit 10.92

 

Execution Copy

 

Activision Blizzard, Inc.

3100 Ocean Park Blvd.

Santa Monica, CA 90405

 

November 4, 2009

 

Mr. Michael Morhaime

31 Moon Shell

Newport Beach, CA  92657

 

Dear Michael:

 

Reference is made to your employment agreement dated as of December 1, 2007, as
amended as of December 15, 2008 and March 31, 2009 (the “Employment Agreement”),
between you and Vivendi Games, Inc. (“Vivendi”) related to your employment with
Activision Blizzard, Inc. (the “Company”), and the Assignment and Assumption
Agreement dated as of July 9, 2008 between Vivendi and the Company, pursuant to
which the Company assumed Vivendi’s obligations under the Employment Agreement. 
Capitalized terms used herein without definition shall have the meanings
assigned to such terms under the Employment Agreement.  You and the Company
hereby agree to amend certain provisions under the Employment Agreement,
effective as of the dates designated below, as follows:

 

1.             Base Salary.  Effective as of January 1, 2010, Paragraph 3(a) of
the Employment Agreement is hereby amended to delete the second sentence thereof
(related to automatic annual increases in Base Salary) and to insert a new last
sentence thereof to read as follows:

 

“Commencing as of January 1, 2010, your annual Base Salary rate shall be
increased to $715,000.”

 

2.             Incentive Bonus Compensation.  Effective as of January 1, 2010,
Paragraph 3(b) of the Employment Agreement is hereby amended to read as follows:

 

“Incentive Bonus Compensation.  You shall participate in the Company’s
Management Incentive Plan as in effect from time to time or any successor
thereto (the “MIP”), which shall operate as a performance-based compensation
program pursuant to the Company’s 2008 Incentive Plan (or any successor plan
thereto that is approved by the Company’s shareholders) (the “Incentive Plan”). 
Your target bonus under the MIP for each fiscal year shall be not less than
twenty seven percent (27%) of your Base Salary.  Any bonus earned under the MIP
shall be based upon a weighted measurement of ten percent (10%) based upon
achievement of the goals, criteria and performance of the Company and its
subsidiaries, and ninety percent (90%) based upon achievement of goals, criteria
and performance of Blizzard and such other goals as may be established by the
Company (in each case, as measured against pre-established objectives), all in
accordance with the terms and conditions of the MIP and the Incentive Plan. 
Notwithstanding the foregoing, the target bonus level recited herein shall not
serve as a limit on the amount of the bonus which you are entitled to earn and
receive under the MIP, as the MIP shall permit you to earn and receive in the
aggregate up to three (3) times the otherwise applicable target

 

--------------------------------------------------------------------------------


 

bonus level (subject to any additional limitations under the Incentive Plan). 
You understand that your actual bonus under the MIP is not guaranteed
compensation and is subject to the discretion of the Company and the terms of
the MIP and the Incentive Plan.”

 

For the avoidance of doubt, your rights to receive annual incentive bonus
compensation under the MIP in respect of the Company’s fiscal year ending
December 31, 2009 shall remain as currently in effect under the Employment
Agreement, without regard to this amendment.

 

3.             Holiday Bonus Compensation.  Effective as of January 1, 2010, the
second sentence under Paragraph 3(c) of the Employment Agreement shall be
amended to read as follows:

 

“Your target bonus under the Holiday Plan for each fiscal year shall be
thirty-seven percent (37%) of your Base Salary; provided that in all events the
total bonus paid to you under the Holiday Plan for any fiscal year shall not be
less than eighteen-and-one-half percent (18.5%) of your Base Salary (the
“Guaranteed Minimum Holiday Bonus”).”

 

For the avoidance of doubt, your rights to receive a Holiday Plan bonus in
respect of the Company’s fiscal year ending December 31, 2009 shall remain as
currently in effect under the Employment Agreement, without regard to this
amendment.

 

4.             Enhanced Severance.  Effective as of January 1, 2010, Paragraph
3(n) of the Employment Agreement is hereby amended to read as follows:

 

“Enhanced Severance Compensation.  The Company hereby agrees that upon either
(i) the termination of your employment by the Company without Cause or (ii) your
termination of your employment for Good Reason (each, a “Qualified Separation”),
the Company shall pay you an enhanced severance amount in cash in a single lump
sum within thirty (30) days after such Qualified Separation, determined as set
forth below pursuant to the applicable Qualified Separation event:

 

Calendar Year of Qualified
Separation

 

Enhanced
Severance Amount
upon termination
by the Company
without Cause

 

Enhanced
Severance Amount
upon your
termination for
Good Reason

 

2010

 

$

1,500,000

 

$

300,000

 

2011

 

$

1,500,000

 

$

600,000

 

2012

 

$

1,500,000

 

$

900,000

 

2013

 

$

1,500,000

 

$

1,200,000

 

2014 or later (if applicable)

 

$

1,500,000

 

$

1,500,000

 

 

The enhanced severance amounts, if any, described in this Paragraph 3(n) shall
be in addition to any termination benefits you may be entitled to receive under
Paragraphs 4(g) and 4(h) hereof.”

 

5.             Adjustment to Regular Severance Benefits.  Effective as of the
date hereof, Sub-clause (6) of Paragraph 4(g) of the Employment Agreement is
hereby amended to insert the parenthetical below

 

2

--------------------------------------------------------------------------------


 

immediately following the words “an amount equal to the sum of the actual annual
bonuses paid to you under the MIP and Holiday Plan for the year immediately
preceding the year of termination”:

 

“(reduced, but not below zero, by $195,000 in the case of a termination prior to
January 1, 2011)”

 

6.             Except as expressly set forth above, your Employment Agreement
shall remain in full force and effect.

 

 

 

Very truly yours,

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

By:

/s/ George L. Rose

 

 

 

Name: George Rose

 

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Morhaime

 

 

 

Michael Morhaime

 

 

 

 

3

--------------------------------------------------------------------------------
